Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 29 November 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Paris November the 29th 1783
                  
                  This Letter will be delivered by M. de Sailly Who is going over to America, and intends establishing forges of Which he is a Master—Upon His application for a letter to You, I the more Willingly have Granted it, as there May Be Proper Materials about Mount Vernon, and I know Your Excellency will be disposed to encourage M. de Sailly’s plans for the improvement of the Mines in Virginia.  With the most tender Sentiments of that Affection and Respect Which for ever devote me to My dear General I have the honour to be Your Excellency’s Most obedient servant and Most loving friend
                  
                     Lafayette
                  
                  
                     My best Respects wait Upon Mrs Washington.
                  
                  
               